                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF MARYLAND
                                         Southern Division


 ROBERT ROTHMAN,
 450 Knights Run Avenue
 Unit 2002
 Tampa, FL 33602                                       Case No.: 8:20-cv-03290

                           And

 DWIGHT C. SCHAR
 550 South Ocean Blvd.
 Palm Beach, FL 33480

                           And

 FREDERICK W. SMITH
 649 Sweetbriar Road
 Memphis, TN 38120

                                        Plaintiffs,

                         -against-

 DANIEL SNYDER,
 11900 River Road
 Potomac, MD 20854


                                       Defendant.


           STIPULATION OF VOLUNTARY DISMISSAL OF CLAIMS PURSUANT
                          TO FED. R. CIV. P. 41(a)(1)(A)(ii)

          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties stipulate that the

entire action shall be dismissed WITH PREJUDICE. Each party shall bear his or its own costs

and fees, including all attorneys’ fees.




10030-00001/12624558.1
